DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election Original Presentation
Newly submitted claim 45-49 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: because claims 45-49 are process claims and they are citing “the process according to” in the preamble.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 45-49 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

	Claim Status:
	Claims 1-34 and 36-49 are pending.
	Claims 34 and 36-38 are amended.
	Claim 35 is cancelled.
 	Claims 40-49 are newly added.
	Claims 1-33, 39 and newly added 45-49 are withdrawn from consideration.
	Claims 34, 36-38 and newly added 40-44 are being examined as follow:



Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 
“an apparatus” in claim 34.
“reduced calorie beverage or food product” in claim 34.
“fermentation unit” in claim 34.
“container” in claim 34.
“unfermented or fermented plant-derived juice or liquid and yeast” in claim 34.
“bubble diffuser” in claim 34.
“Oxygen-containing gas” in claim 34
“inlet” in claim 34.
“evaporator” in claim 34.
“fermentation cycle” in claim 34.
“a device” in claim 36 and claim 37.
“a closed area” in claim 36.
“a vacuum” in claim 36.
“fermentation product” in claim 37.

The limitation above must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. 

Specification
The abstract of the disclosure is objected to because it should avoid using phases which can be implied, such as, “This disclosure concerns”, “The disclosure defined by this invention”, “This disclosure describes”, “is disclosed”, “are disclosed”, “the invention relates to” etc.  
Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 34, 36-37 and 40-49 objected to because of the following informalities:
In claim 34, the limitation “oxygen-containing gas” in line 5 should change to “an oxygen-containing gas”.
In claim 36, the limitation “…reduce pressure in…” in line 2 should change to “…reduce a pressure in…”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 34, 36-37 and 40-49 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 34, The amended limitation “fermentation cycle”, applicant has not pointed out were the amended limitation are supported, nor does there appear to be a written description of the claim limitation “fermentation cycle” in the application as filed, See Hyatt v. Dudas, 492 F.3d 1365, 1370, 83 USPQ2d 1373, 1376 (Fed. Cir. 2007).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34, 36-37 and 40-49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 34:
The limitation “the fermentation cycle” is insufficient antecedent basis.
The limitation “the fermentation cycle” is indefinite because it is unclear to the Examiner that what is “fermentation cycle”, since present specification does not describe about it. Is it a circulation, a circle, or repeating procedures/steps of fermentation? Clarification is required.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 34, 36-38 and 40-44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kobayashi et al (US2013/0323805A1 newly cited), in view of Tatera (US2010/0047386A1 previously cited).
	Regarding claim 34, Kobayashi discloses an apparatus (refer to the continuous fermentation device of Kobayashi fig.1 shown below) for producing a reduced calorie beverage or food product, the apparatus (refer to the continuous fermentation device of Kobayashi fig.1 shown below) comprising: a fermentation unit (Fermentor #1, fig.1) comprising a container (the container for Fermentor #1, fig.1) for containing unfermented or fermented plant-derived juice or liquid (refer as “medium” in fig.1) and yeast (refer as “yeast” in Kobayashi); a bubble diffuser (refer as the annotated “bubble diffuser” and gas supply #17 in fig.1)  for introducing oxygen-containing gas [refer to Kobayashi Par.0054 cited: “…The oxygen supply rate for the culture…”] to the fermentation -6-U.S. Serial No. 16/163,232Attorney Docket No. 47539-701.301Response to Non-Final Office Action mailed October 6, 2020unit (Fermentor #1, fig.1); an inlet (refer to “inlet” annotated on fig.1) for continuous addition [refer to Kobayashi Par.0078 cited: “…In FIG. 1, a level sensor-control unit 6 and a medium supply pump 9 can charge a medium into the fermentor 1 to control the liquid level in the fermentor and, as required…”, it is noted: when the device operating continuously the “medium” in the “Fermentor #1” would be filtered in “Separation membrane module #2”, therefore the medium’s  volume would reduce and that will continuously trigger the “level sensor-control unit #6” to continuously add “medium” through “medium supply pump #9”.] of unfermented plant-derived juice or liquid (refer to “medium”, fig.1) to the fermentation unit (Fermentor #1, fig.1); and an separator (Separation membrane module #2, fig.1) in communication with the fermentation unit (Fermentor #1, fig.1) for removing alcohol [refer Kobayashi Par.0058 cited: “…for example, alcohols, organic acids, amino acids, and nucleic acids…”] from the fermented plant-derived juice or liquid (refer to “medium”, fig.1), wherein the oxygen-containing gas [refer to Kobayashi Par.0054 cited: “…The oxygen supply rate for the culture…”] is introduced throughout the fermentation cycle [refer to Kobayashi Par.0054 cited: “…The oxygen supply rate for the culture…”, Examiner note: it is a rate of supply of oxygen and the fermentation is continuous, therefore the oxygen supply will also be continuous and throughout the fermentation cycle, the fermentation cycle is also disclosed in Kobayashi as the “medium” in the “frementor #1” go through the “circulation pump #8” and then filter through “separation membrane module #2”, and return to the “frementor #1”, also Kobayashi also discloses an “agitator #4” in “fermentor #1”].

    PNG
    media_image1.png
    478
    557
    media_image1.png
    Greyscale

	However, Kobayashi does not discloses the use of an evaporator to remove alcohol.
	Tareta discloses the use of an evaporator (#38 and #50 distillate) to remove alcohol [refer to Tatera Paragraph 0024 citing: “… Some employ spinning cones that create a thin film of material that is warmed and exposed to vacuum conditions, while others employ rising/falling film systems that are subjected to vacuum conditions. …”].
	It would have been obvious to one of ordinary skill in the art before the time of the invention was made to have replace Kobayashi separation membrane module with Tareta evaporator, in order to provide the capability for total removal of aromatics and basic design considerations, the essential components and modifications of this equipment must support the near total removal of aromatics and alcohols under low temperature conditions…”], and also eliminate the need to clean or replace membrane filter.

	Regarding claim 36, the modification of Kobayashi and Tareta discloses substantially all features set forth in claim 34, Kobayashi does not disclose a device for reducing pressure in a closed area to generate a vacuum in communication with the evaporator to reduce pressure in the evaporator.
	Tareta further discloses a device for reducing pressure in a closed area to generate a vacuum (refer to Tatera fig for the “vacuum pump” connected to #50 distillate) in communication with the evaporator (#38 and #50 distillate) to reduce pressure (refer as “vacuum” in Tareta) in the evaporator (#38 and #50 distillate).

    PNG
    media_image2.png
    664
    922
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the time of the invention was made to have further modified Kobayashi apparatus with a device for reducing pressure in a closed area to generate a vacuum in communication with the evaporator to reduce pressure in the evaporator, as taught by Tareta, in order to provide the capability for total removal of aromatics and alcohols under low temperature conditions [refer to Tareta Par.0024 cited: “…There are many vacuum distillation systems known to the brewing industry that can function for this separation process. Some employ spinning cones that create a thin film of material that is warmed and exposed to vacuum conditions, while others employ rising/falling film systems that are subjected to vacuum conditions. These systems are used primarily for the production of non-alcoholic, or low-alcohol beer. Regardless of basic design considerations, the essential components and modifications of this equipment must support the near total removal of aromatics and alcohols under low temperature conditions…”].
	
	Regarding claim 37, the modification of Kobayashi and Tareta discloses substantially all features set forth in claim 34, including the limitation of “evaporator is a device” in claim 37, Kobayashi and Tareta do not explicitly discloses the device imparts heat up to 78oC and less than 1 bar pressure upon the fermentation product.
	It would have been obvious to one of ordinary skill in the art before the time of the invention was made to have modified Kobayashi evaporator to imparts heat up to 78oC and less than 1 bar pressure upon the fermentation product, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980), in order to find the most effective pressure or temperature for the evaporator to operate and also it is well known oC at 1 bar pressure is the boiling temperature for alcohol, such that the maximum temperature is up to 78oC and maximum bar pressure would be less than 1 bar to promote an effective alcohol evaporation.

	Regarding claim 38, the modification of Kobayashi and Tareta discloses substantially all features set forth in claim 34, Kobayashi does not disclose the evaporator is a falling film evaporator, a spinning cone column, a rising film evaporator, a plate evaporator, an evaporator, or a centrifugal thin-film evaporator.
	Tatera further discloses the evaporator is a falling film evaporator, a spinning cone column, a rising film evaporator, a plate evaporator, an evaporator, or a centrifugal thin-film evaporator [refer to Tatera Paragraph 0024 citing:”… Some employ spinning cones that create a thin film of material that is warmed and exposed to vacuum conditions, while others employ rising/falling film systems that are subjected to vacuum conditions…”].
	It would have been obvious to one of ordinary skill in the art before the time of the invention was made to have further modified Kobayashi apparatus with the evaporator is a falling film evaporator, a spinning cone column, a rising film evaporator, a plate evaporator, an evaporator, or a centrifugal thin-film evaporator, as taught by Tareta, in order to provide the capability for total removal of aromatics and alcohols under low temperature conditions [refer to Tareta Par.0024 cited: “…There are many vacuum distillation systems known to the brewing industry that can function for this separation process. Some employ spinning cones that create a thin film of material that is warmed and exposed to vacuum conditions, while others employ rising/falling film systems that are subjected to vacuum conditions. These systems are used primarily for the production of non-alcoholic, or low-alcohol beer. Regardless of basic design considerations, the essential components and modifications of this equipment must support the near total removal of aromatics and alcohols under low temperature conditions…”].

	Regarding claim 40, the modification of Kobayashi and Tareta discloses substantially all features set forth in claim 36, Kobayashi and Tareta do not explicitly disclose the pressure is reduced to less than one bar.
	However, it would have been obvious to one of ordinary skill in the art before the time of the invention was made to have modified Kobayashi evaporator pressure reduced to less than one bar, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980), in order to find the most effective pressure and temperature for the evaporator to operate and also it is well known to a person skilled in the art that 78oC at 1 bar pressure is the boiling temperature for alcohol, such that the maximum temperature is up to 78oC and maximum bar pressure would be less than 1 bar to promote an effective alcohol evaporation.

	Regarding claim 41, the modification of Kobayashi and Tareta discloses substantially all features set forth in claim 36, Kobayashi and Tareta do not explicitly disclose the pressure is reduced to less than 400 millibars.
	However, it would have been obvious to one of ordinary skill in the art before the time of the invention was made to have modified Kobayashi evaporator pressure reduced to less than 400 millibars, since it has been held that discovering an optimum In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980), in order to find the most effective pressure and temperature for the evaporator to operate and also it is well known to a person skilled in the art that 78oC at 1 bar pressure is the boiling temperature for alcohol, such that the maximum temperature is up to 78oC and maximum bar pressure would be less than 1 bar to promote an effective alcohol evaporation, therefore any pressure lesser than 1 bar would also be obvious to try, In re Deuel, 51 F.3d 1552, 34 U.S.P.Q.2d 1210 (Fed. Cir. 1995).

	Regarding claim 42, the modification of Kobayashi and Tareta discloses substantially all features set forth in claim 36, Kobayashi and Tareta do not explicitly disclose the pressure is reduced to between 50 and 70 millibars.
	However, it would have been obvious to one of ordinary skill in the art before the time of the invention was made to have modified Kobayashi evaporator pressure reduced to between 50 and 70 millibars, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980), in order to find the most effective pressure and temperature for the evaporator to operate and also it is well known to a person skilled in the art that 78oC at 1 bar pressure is the boiling temperature for alcohol, such that the maximum temperature is up to 78oC and maximum bar pressure would be less than 1 bar to promote an effective alcohol evaporation, therefore any pressure lesser than 1 bar would also be obvious to try, In re Deuel, 51 F.3d 1552, 34 U.S.P.Q.2d 1210 (Fed. Cir. 1995).

Regarding claim 43, the modification of Kobayashi and Tareta discloses substantially all features set forth in claim 36, Kobayashi and Tareta do not explicitly disclose the pressure is reduced to below 50 millibars.
	However, it would have been obvious to one of ordinary skill in the art before the time of the invention was made to have modified Kobayashi evaporator pressure reduced to below 50 millibars, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980), in order to find the most effective pressure and temperature for the evaporator to operate and also it is well known to a person skilled in the art that 78oC at 1 bar pressure is the boiling temperature for alcohol, such that the maximum temperature is up to 78oC and maximum bar pressure would be less than 1 bar to promote an effective alcohol evaporation, therefore any pressure lesser than 1 bar would also be obvious to try, In re Deuel, 51 F.3d 1552, 34 U.S.P.Q.2d 1210 (Fed. Cir. 1995).

	Regarding claim 44, the modification of Kobayashi and Tareta discloses substantially all features set forth in claim 36, Kobayashi and Tareta do not explicitly disclose the pressure is reduced to at or below 12 millibars to enable boiling below 20 degrees Celsius.
	However, it would have been obvious to one of ordinary skill in the art before the time of the invention was made to have modified Kobayashi evaporator pressure reduced to at or below 12 millibars to enable boiling below 20 degrees Celsius, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980), in order oC at 1 bar pressure is the boiling temperature for alcohol, such that the maximum temperature is up to 78oC and maximum bar pressure would be less than 1 bar to promote an effective alcohol evaporation, therefore any pressure lesser than 1 bar would also be obvious to try, In re Deuel, 51 F.3d 1552, 34 U.S.P.Q.2d 1210 (Fed. Cir. 1995).

Response to Amendment
With respect to the Specification Objection: the applicant’s amendment on the abstract filed on March 3rd 2021 that overcame the Specification objection in the previous office action. However, a new objection related to the abstract has been raised.
With respect to the Claim Objection: applicant’s amendment on the abstract filed on March 3rd 2021 that overcame the Claim objection in the previous office action. However, the newly amended claim has raised other issue of claim objection
With respect to the Notification of 112f: applicant’s amendment on the abstract filed on March 3rd 2021 that overcame the Notification of 112f in the previous office action. 
With respect to the Rejection 112b: applicant’s amendment on the abstract filed on March 3rd 2021 that overcame the Rejection 112b in the previous office action. However, the newly amended claim has raised another issue of 112b Rejection.
New Drawing Objection has been raised.
The newly amended claim has raised new 112(a) rejection.
Response to Argument
Applicant's arguments filed March 3rd 2021 have been fully considered but moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEONG JUEN THONG whose telephone number is (571)272-6930.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YEONG JUEN THONG/Examiner, Art Unit 3761                                                                                                                                                                                                        
/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761